Citation Nr: 1625904	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-40 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to ionizing radiation exposure or herbicide exposure.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities prior to February 16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.  He also had additional unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, generalized social phobia, and specific phobia (which was characterized as a service connection claim for PTSD).  The Veteran disagreed with this decision later in June 2010.  He perfected a timely appeal in October 2010.

This matter also is on appeal from a September 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (which was characterized as lumbar spinal stenosis with radiculopathy, claimed as lumbar disc disease) and for chronic obstructive pulmonary disease (COPD).  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in February 2011 and requested a Board hearing.  A videoconference Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the currently appealed service connection claims are characterized more appropriately as stated on the title page of this decision.

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and his complete service personnel records and to schedule him for appropriate examinations to determine the nature and etiology of his claimed disabilities.  The requested records subsequently were associated with the Veteran's claims file.  And the requested examinations occurred in August 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2014 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, generalized social phobia, and specific phobia (which was characterized as a service connection claim for major depressive disorder), assigning a 100 percent rating effective February 16, 2010.  This decision was not appealed and became final.  See generally 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.302 (2015).  Thus, the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, generalized social phobia, and specific phobia, is no longer before the Board.  The Board also notes in this regard that the award of a 100 percent scheduler rating for service-connected major depressive disorder effective February 26, 2010, renders the issue of entitlement to a TDIU moot as of that date; accordingly, the Veteran's TDIU claim has been recharacterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran was not exposed to ionizing radiation or herbicides while on active service.

2.  The record evidence shows that the Veteran's current COPD and lumbosacral spine disability are not related to active service.

3.  Service connection is in effect for major depressive disorder, evaluated as 100 percent disabling effective February 16, 2010, tinnitus, evaluated as 10 percent disabling effective February 16, 2010, and for bilateral hearing loss, evaluated as zero percent disabling effective February 16, 2010; the Veteran's combined disability evaluation for compensation is 100 percent effective February 16, 2010.

4.  The Veteran reported that he was self-employed as a logger between 1976 and 2008 when he reported that he became too disabled to continue working.

5.  The record evidence does not show that the Veteran is precluded from securing or maintaining substantially gainful employment solely as a result of service-connected disabilities prior to February 16, 2010.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease (COPD) was not incurred in or aggravated by active service, including as due to ionizing radiation or herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).  

2.  A lumbosacral spine disability was not incurred in or aggravated by active service nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for a TDIU due exclusively to service-connected disabilities have not been met prior to February 16, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter/letters in July 2010 and in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As will be explained below in greater detail, the evidence does not support granting service connection for COPD or for a lumbosacral spine disability.  The evidence also does not support granting a TDIU due exclusively to service-connected disabilities prior to February 16, 2010.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service and which address his assertions regarding unemployability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred COPD and a lumbosacral spine disability during active service.  He specifically contends that in-service exposure to ionizing radiation or herbicides (Agent Orange) caused or contributed to his COPD.  He also contends that he injured his lumbosacral spine during active service.

Laws and Regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  COPD is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

A Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being  no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  COPD is not included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  

When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because COPD is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a lumbosacral spine disability only to the extent that it involves arthritis of the lumbosacral spine. 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for COPD, including as due to ionizing radiation exposure or herbicide exposure.  The Veteran contends that he incurred COPD during active service or, alternatively, in-service exposure to ionizing radiation or herbicides caused or contributed to his COPD.  The record evidence does not support his assertions regarding in-service exposures to ionizing radiation or herbicides or an etiological relationship between the Veteran's COPD and active service.  With respect to the Veteran's assertion that he was exposed to ionizing radiation during active service which led him to develop COPD after service separation, the record evidence shows that the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA in June 2012 and in May 2014 that there were no records that the Veteran was exposed to ionizing radiation at any time during active service.  This finding is in accord with a review of the Veteran's available service personnel records which show that he did not participate in any "radiation risk activity" during service.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  In addition, in response to a request from VA for the Veteran's radiation dose estimate during active service, the U.S. Army Dosimetry Center stated in July 2012 that there were no records of in-service ionizing radiation exposure for the Veteran.  The AOJ subsequently concluded in an August 2012 formal finding that there were no service records to substantiate the Veteran's alleged in-service exposure to ionizing radiation.  Having reviewed the record evidence, the Board finds that the Veteran is not a "radiation exposed Veteran" who participated in "radiation risk activity" during active service.  Id.  Because the threshold requirements for a determination that a disease has resulted from exposure to ionizing radiation have not been met, the Board finds that service connection for COPD as due to ionizing radiation exposure must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran also is not entitled to service connection for COPD as due to herbicide exposure.  He does not contend, and the evidence does not show, that he had in-country duty in Vietnam at any time during active service although he served in the "Vietnam Era."  In other words, the Veteran's active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran lacks active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The Board again notes that COPD is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  The record evidence also does not support finding a direct etiological link between the Veteran's current COPD and herbicide exposure.  For example, following VA respiratory conditions Disability Benefits Questionnaire (DBQ) in August 2014, the VA examiner opined that the Veteran's post-service VA and private treatment records did not contain findings "associated with...herbicide exposure."  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating a direct etiological link between his COPD and his alleged herbicide exposure.  See Brock, 10 Vet. App. at 155.  Thus, the Board finds that service connection for COPD as due to herbicide exposure also is not warranted.

The Veteran further is not entitled to service connection for COPD on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred COPD during active service or, alternatively, his current COPD is related to service.  The record evidence does not support his assertions regarding in-service incurrence of COPD or an etiological relationship between COPD and active service.  A review of the Veteran's service treatment records shows that his lung were normal clinically at his enlistment physical examination in November 1973.  The Veteran denied all relevant pre-service medical history.  His separation physical examination in September 1975 again showed that his lungs were normal clinically.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for COPD on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  It shows instead that, although the Veteran currently experiences disability due to COPD, it is not related to active service.  For example, on private outpatient treatment in January 1998, the Veteran was not "having any trouble with any type of chest pain...He has been a smoker now for years."  The Veteran smoked 1 pack per day of cigarettes.  Physical examination showed clear lungs with a wheeze on forced expiration.  The assessment included COPD.

In September 1998, it was noted that the Veteran still smoked 1 pack per day of cigarettes.  He denied any cough or chest pain.  Physical examination showed clear lungs with "prolongation of expiratory phase."  The assessment included COPD "at this point stable."

On VA outpatient treatment in October 2009, the Veteran's complaints included a sore throat, sinus pressure, nasal drainage, and posterior nasal drainage for the previous 11/2 weeks.  "He has been awake at night secondary to a harsh, productive cough that is causing him to expectorate phlegm and to have increased shortness of breath."  He denied chest pain.  Physical examination showed no "significant increased shortness of breath with ambulation," and coarse lung sounds to auscultation.  X-rays showed COPD.  The assessment included COPD exacerbation.

In December 2010, no relevant complaints were noted.  A history of COPD was noted.  "He is smoking a pack of cigarettes daily and has not been able to stop on his own."  Physical examination showed clear lungs to auscultation.  The impressions included COPD.

The Veteran testified at his May 2012 Board hearing that he started experiencing shortness of breath "and a little bit of burning and stuff in the throat" while on active service.  See Board hearing transcript dated May 10, 2012, at pp. 17.  He also testified that he experienced continuous problems breathing since his initial in-service experience with shortness of breath.  Id., at pp. 19-20.  

The Veteran was seen at a private emergency room (ER) in May 2014 complaining of a 10-day history of chest and head congestion.  "He has a cough which is not productive.  He feels somewhat short of breath.  When he takes a deep breath or coughs he has some mild chest discomfort."  The Veteran denied chest pain with exertion.  Objective examination showed coarse breath sounds throughout the lungs with bilateral expiratory wheeze, and some mild rhonchi bilaterally.  X-rays showed retrocardiac fullness.  The assessment included COPD exacerbation.

On VA respiratory conditions DBQ in August 2014, the Veteran's complaints included "a morning cough productive of small amounts of greenish [phlegm]" and dyspnea throughout the day.  "He gets short of breath after walking 1/2 to 1 block."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, extensively.  The Veteran experienced several COPD exacerbations per year "requiring antibiotics and prednisone.  He has never been hospitalized for [a] COPD exacerbation."  A chest x-ray showed a "[p]attern suggesting the clinical diagnosis of COPD."  The VA examiner opined that it was less likely than not that the Veteran's COPD is related to active service.  The rationale for this opinion was that, despite the Veteran's assertions of in-service radiation exposure, none of the Veteran's post-service VA and private treatment records "demonstrated any findings to suggest long-term radiation exposure complications i.e., interstitial disease or fibrosis.  These studies have, however, shown [sic] findings very consistent for COPD."  The rationale also was, "The obvious cause of [the Veteran's] COPD is his longstanding and current cigarette smoking (1 [pack per day] since age 15)."  The diagnosis was COPD.

The Veteran contends that he incurred COPD during active service or, alternatively, his current COPD is related to service.  The record evidence does not support these assertions.  It shows instead that, although the Veteran currently is being treated for COPD exacerbations several times a year, his COPD is not related to active service or any incident of service.  The August 2014 VA examiner opined that it was less likely than not that the Veteran's COPD was related to active service and "[t]he obvious cause" of this disease was the Veteran's "longstanding and current cigarette smoking."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for COPD.  In summary, the Board finds that service connection for COPD, including as due to ionizing radiation exposure or herbicide exposure, is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a lumbosacral spine disability.  The Veteran contends that he incurred a lumbosacral spine disability during active service or, alternatively, his current lumbosacral spine disability is related to service.  The record evidence does not support his assertions regarding in-service incurrence or an etiological link between a current lumbosacral spine disability and active service.  It shows instead that, although the Veteran currently experiences a lumbosacral spine disability, it is not related to active service.  For example, the Veteran's service treatment records show that his spine was normal clinically at his enlistment physical examination in November 1973 and at his separation physical examination in September 1975.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting service connection for a lumbosacral spine disability.  It shows instead that, although the Veteran currently experiences a lumbosacral spine disability, it is not related to active service or any incident of service.  For example, on VA outpatient treatment on April 13, 1987, the Veteran complained of constant low back pain "worse when bent over and twisting."  Objective examination showed moderate paraspinal spasm and a decreased range of motion in the lumbosacral spine.  X-rays of the lumbosacral spine were unremarkable.  The impressions included low back pain with a question of etiology and rule-out connective tissue disease.

On April 20, 1987, the Veteran reported that his low back pain was "better."  The assessment was low back strain.

On VA outpatient treatment in June 2003, the Veteran's complaints included low back pain.  He rated his low back pain as 4/10 on a pain scale (with 10/10 being the worst imaginable pain).  Objective examination showed normal ambulation.  The assessment included low back pain.

In October 2003, the Veteran's complaints included worsening low back pain.  He rated his low back pain as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  The Veteran denied any functional problems or problems with his activities of daily living.  Objective examination showed the Veteran was "able to get on and off of the examination table without difficulties or assistance.  Ambulation did appear to be normal but the [Veteran] does rise slowly from a sitting position."  The assessment included low back pain.

In November 2003, the Veteran reported that his low back pain had improved on hydrocodone and Tylenol.  The Veteran rated his low back pain as 5/10 on a pain scale (with 10/10 being the worst imaginable pain).  X-rays of the lumbosacral spine showed mild degenerative disc disease.  Objective examination showed normal appearing ambulation.  The assessment included low back discomfort with minimal changes noted in the low back.

On private outpatient treatment in November 2008, the Veteran complained of low back pain which "radiates down into his leg.  It has been going on for quite a few months and just got increasingly worse here."  He denied any trauma to the low back.  Objective examination showed an antalgic gait "on the left," a loss of lumbar spine lordosis, and no palpable tenderness in the lower back or buttocks.  The assessment included acute exacerbation and chronic back pain.

On VA outpatient treatment in September 2009, the Veteran complained of low back pain.  "He denies doing any major work or anything to irritate his back."  A history of lumbosacral spine surgery in April 2009 was noted.  Physical examination showed a well healed scar "but there does appear to possibly be some soft tissue swelling on the right side of the scar.  This is just mildly swollen when compared to the left side, but it is the area that the [Veteran] states is sore with firm palpation in this area.  His ambulation is normal."  The impressions included status-post lumbar decompression surgery in April 2009 with some soft tissue swelling and discomfort with firm palpation.

In January 2010, the Veteran complained of 3-4 days of low back pain.  "[The Veteran] states he has had no acute injury, fall, or trauma to his back and that it just started aching and if he stands too long on his feet, the pain goes does into his left thigh area."  A history of low back surgery in April 2009 was noted.  The Veteran reported that, since his surgery, he had been off of pain medication and muscle relaxers "for several months."  Physical examination showed a healed midline lumbar surgical scar "without any localized redness, swelling, or muscle rigidity," intact and equal strength and sensation, an ability to bend over and rotate the torso from side to side and to perform deep knee bend "without significant exacerbation of his back pain."  X-rays of the lumbosacral spine showed no acute fracture and significant degenerative disc disease.  The impressions included recurrence of low back pain.  The VA clinician stated, "In the absence of any physical findings and causative injury, this would appear to be a muscle strain."

In April 2010, the Veteran complained of increased low back pain.  He denied any acute injury or overuse concerns.  Physical examination showed a healed midline lumbar surgical scar "without any localized redness, swelling, or muscle rigidity," pain radiating in to his buttock on standing "and [pain] goes all the way down to below the knee with bending forward at 20 degrees."  The impressions included recurrence of low back pain after a L2 through L5 decompression surgery in April 2009.

In June 2010, the Veteran's complaints included low back pain.  A history of lumbosacral spine decompression surgery in April 2009 was noted.  "[The Veteran] did well for about eight months before he started having pain again without any injury or trauma to his back."  Physical examination showed a healed midline lumbar surgical scar "without any localized redness, swelling, or muscle rigidity," and equal leg strength and sensation.  An magnetic resonance imaging (MRI) scan of the lumbosacral spine showed decompressive L2 through L5 laminectomy changes without residual central canal stenosis and severe bilateral L4 ganglionic impingement, left worse than right, consistent with L4 radiculopathy.  The impressions included recurrence of low back pain after L2 through L5 decompression laminectomy in April 2009 with MRI evidence of severe ganglionic impingement, left worse than right, at L4.

In October 2010, the Veteran's complaints included back pain.  "The symptoms have sort of persisted and not improved throughout the week but they do wax and wane some."  The Veteran denied any recent heavy lifting or back trauma.  Physical examination showed no costovertebral angle tenderness, tenderness to palpation in the back over the right side paravertebral musculature, no midline bony tenderness over the lumbosacral spine, no pain on palpating the sciatic notch, negative straight leg raising bilaterally.  X-rays of the lumbosacral spine showed moderate degenerative disc disease.  The assessment included chronic back pain with exacerbation.  

In December 2010, the Veteran's complaints included "ongoing problems with low back pain that radiates down into his left leg at times."  The Veteran's April 2009 back surgery was noted.  "He describes daily discomfort across the beltline, which radiates into his left leg."  The Veteran reported some relief from epidural steroid injections.  Physical examination showed a healed midline lumbar surgical scar "without any localized redness, swelling, or muscle rigidity."  The impressions included chronic low back pain.

The Veteran testified at his May 2012 Board hearing that he initially injured his low back as a result of doing a lot of "heavy lifting" during active service.  See Board hearing transcript dated May 10, 2012, at pp. 14.  He also testified that he injured his back when he fell off of a wrecker during active service although he had not sought medical treatment at the time of this alleged in-service injury.  Id., at pp. 15.

On private outpatient treatment in January 2013, the Veteran reported that his chronic low back pain was well controlled on Vicodin.  Objective examination showed a stable gait, an ability to forward flex and extend the back "without much difficulty," and no pain on palpation.  The assessment included chronic back pain.

The Veteran reported to a private ER in February 2013 complaining of chronic back pain.  "He is essentially here for his medications."  Objective examination showed spasm and tenderness over the lumbar paraspinous muscles.  The assessment was chronic back pain.

On VA outpatient treatment in November 2013, the Veteran's complaints included chronic low back pain for many years.  The Veteran's back surgery was noted.  Objective examination showed a normal gait and no weakness or instability.  The assessment included chronic low back pain.

On VA back (thoracolumbar spine) conditions DBQ in August 2014, the Veteran's complaints included progressively worsening low back pain since an in-service injury when he fell off of a wrecker.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had "logged and farmed for 27 years" following service separation but was on Social Security disability for "mood swings."  He described his low back pain as "severe...pain which begins in the central low back and radiates into [the] left buttock and down [the] lateral left leg to [the] knee level.  Does not radiate below [the] knee."  He rated his low back pain as 7-8/10 (which 10/10 being the worst imaginable pain).  He reported experiencing 4-5 flares of low back pain a month "triggered by prolonged standing or walking" and rated his flare-ups as 10/10 on a pain scale with "intense" and "burning" pain in the left lateral leg.  His flare-ups lasted for 2-3 hours.  

Physical examination in August 2014 showed less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing, no tenderness to palpation, muscle spasm, guarding, or muscle atrophy, normal sensation throughout, negative straight leg raising, severe paresthesias and numbness of the left lower extremity, moderate radiculopathy involving the left femoral nerve, no ankylosis, intervertebral disc syndrome without incapacitating episodes, a mild antalgic gait favoring the left leg, an inability to stand on his toes, and an ability to stand on his heels for only a few seconds.  The VA examiner opined that it was less likely than not that the Veteran's lumbosacral spine disability was related to active service.  The rationale for this opinion was that this disability "was caused by a CONGENITALLY narrow canal, as demonstrated on past MRI's, causing back pain with lower radicular symptoms, plus acceleration of normal arthritic changes in the spine from heavy labor from logging and farming activities."  (Emphasis in original.)  The diagnosis was lumbar spinal stenosis with radiculopathy.  

The Veteran contends that he incurred a lumbosacral spine disability during active service or, alternatively, his current lumbosacral spine is related to service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran has been treated for a lumbosacral spine disability (diagnosed as lumbar spinal stenosis with radiculopathy) since his service separation, it is not related to active service or any incident of service.  The August 2014 VA examiner specifically found that the Veteran's lumbosacral spine disability was not related to active service and instead was caused by a combination of a congenitally narrow spinal canal and accelerated arthritic changes from his post-service self-employment.  The Board notes in this regard that congenital or development defects are not considered injuries for which service connection is available.  See generally 38 C.F.R. § 4.9 (2015).  More importantly, the August 2014 VA examiner's opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a lumbosacral spine disability.  Accordingly, the Board finds that the criteria for service connection for a lumbosacral spine disability have not been met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of COPD and a lumbosacral spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to COPD (shortness of breath and coughing) and of the lumbosacral spine (difficulty walking and bending over) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either COPD or a lumbosacral spine disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of COPD and a lumbosacral spine disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, the service separation examination report reflects that the Veteran was examined and his lungs and spine were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to COPD or a lumbosacral spine disability for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1975) and initial reported symptoms related to a lumbosacral spine disability in approximately April 1987 (a 13-year gap) and COPD in approximately January 1998 (a 23-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and findings at service separation.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between COPD or a lumbosacral spine disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

TDIU Prior to February 16, 2010

The Veteran contends that he is entitled to a TDIU.  He specifically contends that his lumbosacral spine disability renders him unable to continue working in his former job as a logger.  As noted in the Introduction, because the Veteran is in receipt of a 100 percent scheduler rating effective February 16, 2010, for service-connected major depressive disorder, and because this rating is a greater benefit than a TDIU, the issue of entitlement to a TDIU is moot as of that date.  In other words, the Veteran's claim of entitlement to a TDIU must be considered prior to the effective date of the 100 percent scheduler rating for service-connected major depressive disorder.  As noted above, the Board has denied service connection for a lumbosacral spine disability. 

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected disabilities prior to February 16, 2010.  The Veteran contends that his (non-service-connected) lumbosacral spine disability renders him unemployable because he can no longer work in his former job as a logger.  He also essentially contends that his lumbosacral spine disability prevented from continuing to work as a logger after he stopped working due to low back pain in approximately 2008.  The Board finds it reasonable to infer from a review of the medical evidence of record that the Veteran's constant or chronic low back pain (as documented in his VA and private outpatient treatment records) likely interfered with his work as a logger and prevented him from continuing to do this kind of work beginning in approximately 2008.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  This inference is supported by a review of the record evidence (in this case, the Veteran's statements on his October 2010 VA Form 21-527 that his back disability interfered with his ability to continue working as a logger in approximately 2008).  The Board notes in this regard, however, that service connection was not in effect for a lumbosacral spine disability or any other disability prior to February 16, 2010.  The Board also notes again that it has found that service connection for a lumbosacral spine disability is not warranted (as discussed above).  

The record evidence also does not support granting the Veteran's TDIU claim due exclusively to service-connected disabilities prior to February 16, 2010.  For example, on VA general medical examination in September 2010, the VA examiner noted that the Veteran had multiple non-service-connected disabilities, to include low back pain.  The Veteran reported that he had worked "as a logger and farmer."  He stated that he was "unable to use chainsaw due to bending required from the low back."  Physical examination showed an antalgic gait, increased wear to the heel in the left shoe, normal upright posture, tenderness in the lumbar spine area, an inability to walk on heels or toes, and positive straight leg raising on the left.  X-rays of the lumbosacral spine showed worsening degenerative changes.  The VA clinician concluded that the Veteran's non-service-connected disabilities (which she diagnosed as low back pain, COPD, peripheral vascular disease, hearing loss, and tinnitus) rendered him unable to work in his chosen profession and unable to perform substantially gainful employment.

The Veteran reported on an October 2010 VA Form 21-527 that he had been self-employed as a logger between 1976 and 2008 when he became too disabled to work due to a back injury.

The Veteran contends that his lumbosacral spine disability caused or contributed to his unemployability, entitling him to a TDIU.  The Board notes that, prior to February 16, 2010, service connection was not in effect for any disabilities, to include a lumbosacral spine disability.  The Board also notes again that service connection for a lumbosacral spine disability is denied in this decision (as discussed above).  The Board has found it reasonable to infer that the Veteran's lumbosacral spine disability likely interfered with his ability to continue working as a logger in approximately 2008 and this inference is supported by a review of the record evidence.  See Bastien, 599 F.3d at 1301.  The evidence does not support finding that the Veteran is precluded from securing or following substantially gainful employment solely as a result of a service-connected disability prior to February 16, 2010, however.  See also 38 C.F.R. § 4.16(a).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a TDIU due exclusively to service-connected disabilities prior to February 16, 2010.  Thus, the Board finds that the Veteran's claim of entitlement to a TDIU due exclusively to service-connected disabilities prior to February 16, 2010, must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to ionizing radiation exposure or herbicide exposure, is denied.

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities prior to February 16, 2010, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


